Citation Nr: 0724458	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-35 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1994 to August 1998.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Cleveland, Ohio Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A Travel Board 
hearing was held before the undersigned in September 2005.  A 
transcript of the hearing is associated with the claims file.  
The veteran's claims file is in the jurisdiction of the 
Newark RO.  


FINDING OF FACT

It is not shown that the veteran has any current residual 
disability from his left eye injury in service.  


CONCLUSION OF LAW

Service connection for residuals of left eye injury is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  While this letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claim, 
it explained the type of evidence necessary to substantiate 
the claim and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claim.  The August 2003 rating 
decision and a July 2004 statement of the case provided the 
text of applicable regulations and explained what the 
evidence showed and why the claim was denied.   Although the 
veteran was not provided notice regarding criteria for rating 
the disability at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefit sought were 
being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran was provided an 
ophthalmologic examination.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Service medical records reveal that in August 1995 the 
veteran was struck in the left eye by a softball, suffering 
edema and erythema to the eye and a minor scrape to the right 
eyelid.  Ophthalmologic consultation two days later produced 
a diagnostic impression of left eye hyphema, and the veteran 
was hospitalized to allow the hyphema to heal properly.  On 
January 1996 optometry follow-up, the veteran did not report 
pain or irritation, but did report that he had continued to 
blink excessively with both eyes since the accident.  The 
diagnostic assessment was ocular health within normal limits; 
the veteran was told to return for check up after one year, 
or sooner, if he experienced any problems.  On July 1998 
separation examination, the veteran's eyes were found to be 
normal.  On subsequent July 1998 optometry evaluation, he 
reported pressure behind the left eye; the evaluation did not 
produce findings of objective pathology.  

On May 2004 ophthalmologic examination, the diagnoses were 
allergic conjunctivitis and history of trauma, left eye, with 
no ocular signs.  The veteran reported his left eye injury in 
service and subsequent hospitalization.  He also reported 
that he experienced no long term changes in the eye.  He 
complained of mild itching in both eyes for which he used 
Vasocon A as needed.  Testing showed 20/20 uncorrected 
distant vision, bilaterally.  Peripheral fields were full to 
confrontation testing in both eyes.  Extraocular muscle 
movements were also full.  The pupils were round and reactive 
to light in both eyes with no afferent defect.  Slit lamp 
examination of both eyes revealed conjunctival papillae, 
clear corneas, flat irises and clear lenses.  Applanation 
pressures were 12 mmHg in each eye at 3:45 p.m.  Dilated 
fundus examination showed a cup to disk ratio of .3 in both 
eyes.  The disk, macula, and vessels were normal in both 
eyes.  The periphery was normal in both eyes.  

On his September 2004 Form 9 the veteran contended that he 
discussed secondary conditions associated with his eye injury 
with the May 2004 VA examiner but that these conditions were 
not fully diagnosed or documented.  

At his September 2005 hearing the veteran testified that the 
doctor who released him from the hospital in service 
indicated that he could likely have complications with his 
eye, including glaucoma.  The veteran indicated that after he 
was discharged he was always feeling pressure and pain.  He 
went back to the Naval Hospital and was told that his 
problems were normal, due to healing; but his left eye 
continued to be lazy in that it stayed closed.  The doctors 
at the naval base and VA hospital indicated that this problem 
was due to swelling from allergy.   However, the veteran felt 
that if the problem was due to allergy, he would have it in 
both eyes, not just in the left and it would go away with 
medication. 

On November 2005 private neurological examination, the 
veteran complained of a sensation of pressure and slight pain 
in the left eye and over the left forehead and slightly 
lateral to the left eye.  He did not have double vision, but 
stated that in the morning the left eyelid did not open 
immediately.  He had been seen by multiple eye physicians and 
was told that no pathology was found.  Physical examination 
showed blood pressure of 120/80, pulse 64, with no bruits.  
Cranial nerve examination revealed pupils to be equal and 
reactive, eye movements were full with no diplopia elicited 
and no ptosis noted.  Optic discs and fundi were normal, and 
visual fields were full.  The veteran had a slight decreased 
pin appreciation over the right forehead but the rest of his 
sensation appeared to be intact.  There was no facial 
asymmetry, and the tongue and palate were midline.  Motor 
examination revealed normal tone, bulk and power, reflexes 1+ 
and symmetrical, sensation, coordination and gait were 
normal.  The veteran was not tender over the supraorbital 
nerve in the region of the supraorbital notch.  The examiner 
commented that the veteran had a normal neurological 
examination with subjective complaints of pressure and 
fullness with a slight decreased sensation in the left 
frontal area.  He dated the onset of his symptoms to the 
trauma to the eye in 1996 and it was therefore probable that 
sustained a minor contusion of the left supraorbital nerve 
that accounted for his symptoms.  No evidence of other 
neurological disease was detected, and no specific therapy 
was advised.  
In a July 2007 informal hearing presentation, the veteran's 
representative contended that the November 2005 neurology 
examination showed that the difficulties the veteran had been 
having with his eye were a direct result of the eye injury 
the veteran suffered while on active duty.      

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record does not show that the veteran has any 
current residual disability from his left eye injury in 
service.  VA ophthalmologic examination specifically found 
that there was no ocular pathology associated with the 
veteran's trauma in service.  Private neurological 
examination, while noting the veteran's subjective complaints 
and explaining that they were probably related to a "minor 
contusion of the left supraorbital nerve" at the time of his 
injury, ultimately found that the veteran's neurological 
functioning was normal.  The veteran is competent to testify 
regarding his symptoms, which in this case apparently include 
pressure and fullness with a slight decreased sensation in 
the left frontal area.  However, he is not competent to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992):   "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  The veteran's subjective 
complaints, which include only pain and reduced sensation, do 
not, in and of themselves, without a underlying malady or 
condition, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Without a medical diagnosis of 
residual eye disability from the veteran's trauma in service, 
the preponderance of the evidence is against a finding that 
the veteran has any current service related eye disability.  

while the veteran contends in his Form 9 that his VA 
ophthalmologic examination was inadequate as it did not fully 
diagnose or document the "secondary conditions" he 
discussed, he did not specify the conditions to which he was 
referring, and none are evident.  There is no basis for 
finding that the VA examination, which otherwise appeared 
comprehensive, was less than adequate.   

At the Travel Board hearing the veteran sought (and was 
afforded) an abeyance period during which he would provide 
further evidence that he has eye disability resulting from 
trauma in service.  No such evidence was received.  In 
summary, the competent (medical) evidence of record does not 
show that the veteran has any ophthalmologic disability 
entity from his injury in service that may be service 
connected.  In the absence of proof of current disability, 
there is no valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the 
evidence is against this claim and it must be denied.  

ORDER

Service connection for residuals of a left eye injury is 
denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


